DISMISS; and Opinion Filed August 2, 2013.




                                      S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-13-00375-CV

                      THE CITY OF IRVING, TEXAS, Appellant
                                      V.
                        LAS COLINAS GROUP, LP, Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-8748

                          MEMORANDUM OPINION
                       Before Justices O'Neill, Francis, and Fillmore
                                    Opinion Per Curiam
      The Court has before it the parties’ July 29, 2013 joint motion to dismiss appeal with

prejudice. We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a).



                                                                PER CURIAM


130375F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THE CITY OF IRVING, TEXAS, Appellant               On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00375-CV         V.                      Trial Court Cause No. DC-12-8748.
                                                   Opinion delivered per curiam. Justices
LAS COLINAS GROUP, LP, Appellee                    O'Neill, Francis and Fillmore sitting for the
                                                   Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 2nd day of August, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –2–